Citation Nr: 1433719	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-49 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



REMAND

The Veteran served on active duty from February 1977 to February 1981 and from October 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran contends that he has a right knee disability that resulted from an altercation in service.  Specifically, he alleges that in May 2006, while he was on base patrol, military police were trying to detain a soldier for questioning when the soldier started running to evade the police.  As the Veteran grabbed the soldier, he fell down with his body weight on his right knee.  The Veteran indicated that the injury left his right knee sore and tender to the touch.  He reported that, about a day or two later while performing exercises, his right knee buckled and he was unable to finish.  He had an army medic look at his knee.  They were stationed in the middle of the desert, so the medic advised him to apply ice and gave him an ace bandage, and the medic recommended that the Veteran go to the orthopedic clinic at another base for review and possible MRI because it was not available at the base where he was.  He reported that intervening circumstances prevented him from keeping his appointment, and by the time he was demobilized in July 2006 his right knee pain had subsided.  In October 2006, a month after separation, he complained of right knee pain to a VA treatment provider, but his greatest pain was his left shoulder.

An October 2005 pre-deployment health assessment notes that the Veteran was deployed to Southwest Asia in support of Operation Enduring Freedom.  The Veteran denied any medical injuries in the previous 10 years.  There are no records of treatment during service.  A July 2006 post-deployment health assessment noted the Veteran served with the Navy Law and Order detachment in Southwest Asia.  He reported that he was seen in sick call 3 times during this deployment.  He denied developing any swollen, stiff or painful joints or muscle aches during this deployment.

A VA treatment record from October 2006 shows that an MRI was requested for the Veteran's knee; however, one was never scheduled.  In September 2007, the Veteran presented to the ER with extreme pain in his right knee for the previous 4 days, and was released with anti-inflammatory medication, a knee brace, and cane.  An X-ray revealed no acute fracture or subluxation; no significant degenerative changes; no soft tissue swelling; no joint effusion.  He was diagnosed with pain, internal derangement, and likely medial meniscus tear of the right knee.  A November 2007 MRI of the right knee revealed a small peripheral tear of the medial meniscus.  The Veteran again complained of right knee pain in March 2008 and April 2008, and underwent right knee arthroscopic surgery in July 2008.  

Throughout the course of this appeal the Veteran has provided credible statements regarding his history of a right knee injury during service, and his belief that he now has a right knee disability due to service.

Thus, the record supports the presence of current disability and provides an indication of a link between in-service disease or illness and that current disability.  As delineated in 38 C.F.R. § 3.159(c)(4) (2013), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements:  there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board believes this threshold requirement has been met in this case for the Veteran's right knee claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and with his assistance identify any outstanding records of pertinent medical treatment from VA or private health care providers.  The Veteran should be notified of the unavailability of any putative records in accordance with 38 C.F.R. § 3.159(e).

The Veteran should be reminded and encouraged to submit any other evidence, including, but not limited to buddy statements, lay statements from family members who knew his condition over the years, records of past employment, physical examinations, or insurance examinations, and pharmacy prescription records.

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and likely onset of any current right knee disability.

The claims file must be made available to the examiner for review of the case.  Opinions should be provided based on the results of examination, a review of the evidence in the record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.

Based on a thorough review of the claims file and any examination findings, the examiner should address the following:

(a)  Does the Veteran have a current right knee disability?  If so, specify the diagnosis or diagnoses and address the following.

(b)  After considering the Veteran's military and medical history, the examiner is requested to provide a clear, well-supported medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right knee disability is attributable to a period of military service, especially from October 2005 to August 2006 when the right knee was injured in a fall.  The examiner should specifically comment on the relationship, if any, between the current right knee diagnosis and any injury that was sustained to the Veteran's knee during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. Such reports may include lay statements by the Veteran regarding his right knee condition.

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's theory of the case.

3.  The originating agency should undertake any additional evidentiary development deemed necessary.  If the benefit sought is not granted, issue a supplemental statement of the case.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

